OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
Mi disentimiento en este caso se funda en el razonamiento de qne por regia general nn socio individual no puede ser hecho parte en una acción seguida contra la compañía por una obligación de la sociedad, y además qne si existe una excepción como la de insolvencia, los demandantes no esta-ban comprendidos en la excepción.
El artículo 237 del Código de Comercio Español prescribe lo siguiente:
“Los bienes particulares de los socios colectivos que no se incluye-ron en el haber de la sociedad al formarse ésta, no podrán ser ejecu-tados para el pago de las obligaciones contraídas por ella, sino des-pués de haber hecho excusión del haber social.”
Según entiendo, la opinión de la mayoría acepta este pre-cepto del Código de Comercio, pero sostiene que no consti-tuye ningún obstáculo para que pueda hacerse parte a un socio colectivo en uña acción establecida contra la sociedad. La corte resuelve en efecto, que la sentencia dictada tanto contra la sociedad como contra el socio en particular no surte igualmente efecto contra ellos y que no puede proce-derse a la ejecución de los bienes del socio en particular sino después que se haya hecho excusión del haber social. Mi contención es sin embargo, que prescindiendo de las ex-cepciones que puedan existir como la de insolvencia, la res-ponsabilidad de un socio individual es condicional y no pura y que la condición sólo se cumple después de hecha la ex-cusión del haber social y por tanto, que no está él indivi-dualmente obligado en la acción antes de la excusión. La sentencia contra la sociedad a la cual sigue la excusión hace que los bienes de los socios colectivos queden sujetos a eje-*1000cución sin necesidad de nna acción independiente, tanto de acuerdo con el artículo 237 del Código de Comercio, supra, como con el 127, el cual prescribe lo siguiente:
“Todos los socios que forman la compañía colectiva, sean o no gestores de la misma, estarán obligados personal y solidariamente,-con todos sus bienes, a las resultas de las operaciones que se bagan -a nombre y por cuenta de la compañía, bajo la firma de ésta y por persona autorizada para usarla.”
Me parece que es suficiente la mera lectura de estos ar-tículos para demostrar que la obligación de un socio particular es condicional y no pura, y por consiguiente él tiene derecho al beneficio del artículo 1081 del Código Civil el cual dispone lo siguiente:
“En las obligaciones condicionales la adquisición de los derechos, así como la resolución o pérdida de los ya adquiridos, dependerá del acontecimiento que constituya la condición.”
Un acreedor no tiene' derechos contra un socio individual mientras no se hayan cumplido las condiciones estable-cidas en los artículos 127 y 237 del Código de Comercio;
En Puerto Rico, como en Louisiana, una sociedad es una entidad semejante a una corporación en los Estados Uni-dos. Que es tal entidad es cosa sobre la cual no existe al parecer disputa alguna en Puerto Rico, y son numerosos los casos de Louisiana que lo sostienen. Newman v. Eldrige, 107 La. 315-320, en el cual se dijo que la sociedad es una entidad legal distinta a sus miembros; Stothart v. W. T. Hardie, 110 La. 696, donde se declaró que una sociedad se definía como un contrato por el que se crea una persona distinta de aquéllas que la forman. Pronunciamientos se-mejantes y aún más fuertes pueden verse en los casos de Paradise v. Gerson, 32 La. Annual, 532; Raymond v. Palmer, 41 La. Annual, 433; The Succession of Pilcher, 39 La. Annual 362.
Es verdad que los socios se obligan in solidum, pero in solidum sólo significa que cada socio queda finalmente obli-*1001gado y no.cambia nna obligación condicional en pnra mien-tras no se realice la condición. Las palabras “in solidum” también significan que cada socio está igualmente obligado para con los demás, pero tales palabras no quieren decir necesariamente que la responsabilidad de un socio individual sea igual o corra en sentido paralelo a la responsabili-dad de la firmá misma, especialmente antes de la excusión. La opinión de la mayoría se funda en casos de las Filipinas, pero estos casos no muestran los medios por los cuales la c-orte de Filipinas llegó a su conclusión; no son por tanto satisfactorios para mi.
También se refiere la opinión de la mayoría al artículo lili de nuestro Código Civil, que prescribe lo siguiente:
“El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las reclamaciones entabladas contra uno no serán obstáculo para las que posterior-mente se dirijan contra los demás, mientras no resulte cobrada la deuda por completo.”
Por supuesto que si un socio es deudor solidario con la sociedad no bay duda alguna de que bajo varios preceptos de los códigos, todos o cualquiera de los deudores solidarios pueden ser demandados, pero si por el contrario como sos-tengo, su obligación es condicional, no es él un socio solida-rio a tenor del estatuto. El no tiene responsabilidad individual alguna ni solidaria basta después de la excusión. El artículo lili establece la regla general la cual, de acuerdo con los conocidos principios de interpretación legal tendría que quedar sometida a las disposiciones más específicas de una ley especial como es el Código de Comercio.
Siento no baber tenido ante mi cuando se discutió este caso el artículo 1600 del Código Civil. Dicho artículo prescribe lo siguiente:
“Los socios no quedan obligados solidariamente respecto de las deudas de la sociedad y ninguno puede obligar a los otros por un acto personal, si no le ban conferido poder para ello.”
*1002“La sociedad no queda obligada respecto a tercero por actos que un socio haya realizado en su propio nombre o sin poder de la so-ciedad para ejecutarlo; pero queda obligada para con el socio en cuanto dichos actos hayan redundado en provecho de ella.”
“Lo dispuesto en este artículo se entiende sin perjuicio de lo es-tablecido en la regla 1 del artículo 1597.”
Este artículo lia sido tomado del capítulo sobre Socieda-des y está en harmonía con las disposiciones del Código de Comercio. Expresa claramente que los socios no quedan obligados solidariamente respecto a las deudas de la socie-dad. Cualquier fuerza legal que pudiera tener el artículo lili para obligar solidariamente a personas en general que-daría anulada en" un caso de socios por el precepto termi-nante del artículo 1600.